EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Withdrawn claims 10-12 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s argument filed January 5, 2022 have been found persuasive.  Mundy teaches a cylindrical heat resistant substrate on which SiO2 particles are deposited, the substrate having a mean roughness of 1.5 µm or less. However, Mundy does not teach a surface roughness of less than 1 µm and a maximum height of less than 9 µm.  Pender and Nakamura teaches cylindrical substrates having a surface roughness of less than 1 µm and a maximum height of less than 9 µm. However, as also noted by the applicant, silica soot particles are not deposited on the substrate of Pender, but instead the substrate is used for supporting a quartz tube preform for sintering, and the substrate of Nakamura is a core rod that does not get removed to form a hollow porous quartz preform. Thus, the prior art fails to suggest a cylindrical heat-resistant substrate on which silica particles are deposited, wherein the surface of the substrate has a surface roughness of less than 1 µm and a maximum height of less than 9 µm, and the removal of the substrate after deposition. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741